Walker, J.
The indictment in this case charges that one Wilson and Roderica played at a game with cards, without alleging that they played together. We confess, that were this an open question in this State, we should strongly incline to hold the indictment good.
When two persons go at the same time and to the same place, and play, the presumption seems to be very strong that they played together. But in the case of Lewellin v. The State, 18 Texas, 538, such an indict*508ment was held bad, and this authority is recognized in Parker v. The State, 26 Texas, 206. Out of respect to these authorities, the judgment of the district court is affirmed.
Affirmed.